Citation Nr: 0722850	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-12 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from January 1967 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2007.  A transcript of the 
hearing has been associated with the claim file.

The Board notes that at the VA examination of December 2003 
the examiner's diagnosis included alcohol abuse.  The 
examiner opined that the veteran's substance use appeared to 
be related to his post-traumatic stress disorder based on the 
pattern of use and the onset of his alcohol abuse which was 
after the onset of his PTSD.  The issue of service connection 
for alcohol abuse has not been addressed by the RO.  In 
documents, the veteran may be claiming entitlement to a total 
rating based upon individual unemployability.  The issues are 
referred to the AOJ for consideration.  


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of evaluation of PTSD.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  In a VCAA letters of November 2003 and March 2006 the 
appellant was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
his behalf, and what evidence was to be provided by him.  In 
addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board notes that the veteran is appealing the original 
assignment of disability level following establishment of 
service connection.  While the veteran was informed in the 
November 2003 VCAA letter of the evidence needed to establish 
service connection, it was not until the March 2006 letter 
that the veteran was informed of the evidence needed to 
establish a higher evaluation.  This letter did not pre-date 
the rating decision.  However, it was not until after the 
rating decision that the evaluation assigned became an issue.  
The veteran was subsequently informed of the evidence needed 
to substantiate his claim, was allowed time to submit 
additional evidence and was provided a Travel Board hearing.  
The Board finds that the March 2006 notice was adequate and 
that the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in November 2003 and March 2006 specifically 
described the evidence needed to establish entitlement and 
requested that the appellant send the RO what it needs in 
conjunction with providing a description of evidence that 
would be relevant to the appellant's claim.  Therefore, the 
Board finds that the letters as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  Dingess notice was 
provided in a March 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and 
outpatient treatment records have been obtained.  The veteran 
afforded a VA examination.  A Travel Board hearing was held.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the applicable rating criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (PTSD) (2006), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 (2006).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2006).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In January 
2004, the RO assigned a 30 percent evaluation effective 
October 8, 2003, the date of the claim.  Accordingly, the 
issue is whether a rating in excess of 30 percent for PTSD is 
warranted at any time during the appeal period.  We conclude 
that the disability has not significantly changed and that a 
uniform rating is warranted.  

Initially, the Board notes that GAF scores of 55, 62 and 65 
have been assigned.  Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging from 31-
40 reflect some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  See Id. at 
242.  In reaching a determination in this case, the Board has 
considered the whole of the evidence, to include the 
appellant's statements, the assigned GAF scores, and the 
medical opinions.

At a VA examination of December 2003 the veteran was found to 
have persistent symptoms of increased arousal evidenced by 
sleep disturbance, startled response and hypervigilence; he 
was also was re-experiencing trauma through recurrent dreams 
and thoughts.  The veteran did not report avoidant behavior 
and denied any impairment of thought process or 
communication, delusions, hallucinations, inappropriate 
behavior, or suicidal or homicidal thoughts.  He was capable 
of maintaining activities of daily living and did not 
demonstrate memory loss, ritualistic behavior, or panic 
attacks.  He was diagnosed with alcohol dependence.

At another VA examination late in December 2003, the veteran 
reported a long history of re-experiencing military events in 
the form of dreams, feeling of re-occurrence and returning to 
combat situations.  He reported feelings of avoidance and 
withdrawal; he reported avoiding things that remind him of 
his military service.  He reported increased arousal with 
sleeping problems, irritability and concentration.  He denied 
any mood symptoms, psychotic symptoms not in the context of 
post-traumatic stress disorder, and difficulty getting along 
with others prior to service.  Examination revealed no 
impairment in thought process or communication, no delusions 
or hallucinations, no inappropriate behavior, suicidal 
thoughts or homicidal intent or plan.  Eye contact was 
appropriate and he maintained good hygiene.  He was oriented 
x 3.  Long and short term memory were intact.  There was no 
evidence of rituals that interfere with current activities.  
Speech rate and flow were within normal limits.  Although 
there had been recurring panic attacks throughout his life, 
these were noted not to have been on a frequent basis.  Mood 
was down, affect was restricted and hyper-aroused, and he 
reported being anxious at times.  Impulse control appeared 
fair, sleep was poor and he reported that he drank alcohol 
for self-medication.  The examiner noted that impact of the 
PTSD had been somewhat subtle although he did appear to have 
significant impact in his social realm of occupation, 
however, it was noted that the veteran had not been compliant 
with his treatment in the past and that he used alcohol as 
self medication.  Prognosis was good based on the veteran's 
ability to function in the past, good social support network 
and good occupational function.  The diagnosis was post 
traumatic stress disorder, chronic; noncompliance with 
treatment; and alcohol abuse.  His GAF score for PTSD was 65.  
It was noted that the veteran's substance use appeared to be 
related to his PTSD based on pattern of use and its onset 
which was after the onset of PTSD with increasing pattern of 
use in regards to symptoms.

In a January 2004 VA examination the veteran was noted to be 
alert and oriented x three.  There was no psychomotor 
agitation or retardation.  His mood was "OK."  Affect was 
anxious and occasionally tearful when remembering events of 
Vietnam.  He denied any suicidal or homicidal ideations.  He 
denied auditory, visual or tactile hallucinations.  Thought 
content was without delusions or paranoia.  Thought process 
was logical and goal oriented.  Memory was intact, insight 
and judgment were fair.  His diagnosis was PTSD and alcohol 
abuse.  His GAF score was 65.  His prognosis was noted to be 
fair.

In an April 2005 VA examination the veteran was well groomed 
and well dressed.  He displayed good eye contact.  He was not 
distractible.  Speech was of average rate, volume and tone.  
Mood was euthymic.  Affect was of average range and 
intensity.  He was not labile and was appropriate with the 
content of thought.  He was alert and oriented x 4.  He was 
noted to be of average intellectual functioning per 
conversation content.  Thought process was coherent, logical 
and goal oriented.  He did not display any flight of ideas or 
loosening of associations.  He denied any suicidal or 
homicidal ideations, intent or plan.  Insight and judgment 
were fair.  It was noted that the veteran was displaying 
significant avoidance behavior and demonstrated hyper-
arousal.  The VA examiner opined that the veteran had 
moderate social and occupational dysfunction.  He was 
diagnosed with PTSD, combat related, alcoholic dependence 
with physiologic dependence and nicotine dependence.  His GAF 
score was 62.  

Outpatient treatment records of September 2006 note that the 
veteran reported more frequent combat dreams which he 
attributed to the stressful work environment.  He reported 
that he had quit his job as he "wasn't feeling in control of 
job conditions . . .  I don't like to be a victim."  He 
reported his termination was amicable and voluntary and that 
he did not want to work for anyone else again.  He stated he 
continued to drink but was more controlled now.  

In October 2006 the veteran was noted to have no suicide or 
homicide ideations, no hallucinations, delusions, mania or 
psychosis.  He had a stable mood and congruent affect.  
Memory and cognition appeared intact, general knowledge was 
good.  He appeared oriented to all spheres, cooperative and 
likely to benefit from treatment.  

In March 2007 the veteran was alert, oriented, and adequately 
groomed.  Energy level was within normal limits.  Cognitive 
function was normal; mood was stable, congruent and 
appropriate to content.  There were no suicidal or homicidal 
thoughts or ideations.  Insight was adequate and judgment was 
intact.  His GAF score was 55.

At a Travel Board hearing of April 2007 the veteran testified 
that he had had to stop working as of August 2006 mainly due 
to his alcohol problems and his emotional issues, being 
either very angry or ignoring people completely.  He also 
testified he had problems sleeping with daily dreams that 
wake him up throughout the night.  

April 2007 outpatient treatment records reveal that his GAF 
score was 55.

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 30 percent for PTSD is 
not warranted.  The veteran was diagnosed with PTSD in 
December 2003.  It was determined that the impact of the 
condition had been somewhat subtle with some significant 
impact in his social life.  PTSD evaluations were done in 
December 2003, January 2004 and April 2005.  The Board notes 
that the evidence does not show circumstantial, 
circumlocutory, or stereotyped speech.  At the December 2003 
examination his speech rate and flow were within normal 
limits.  In the April 2005 examination, the veteran's speech 
was of average rate, volume and tone.  At the latter two 
examinations he was noted to be coherent, logical and goal 
oriented.  There were no reported flight of ideas or 
loosening of associations.  In addition, there is no evidence 
of panic attacks more than once a week.  The Board notes that 
while in December 2003 examination it was noted that the 
veteran had suffered from spontaneous panic attacks several 
times in his life, these were not on a frequent basis.  
Furthermore, in January 2004 and April 2005 he did not report 
any panic attacks.  At all the examinations he was noted to 
be oriented x 3.  The Board notes that the examiners have 
found the veteran to be socially impaired, furthermore, he 
has also reported sleep disturbances and the inability to 
work.  However, he denied any paranoid delusions, 
hallucinations, and suicidal and homicidal thoughts or plans.  
His memory was noted to be within normal range at all the 
examinations.    

While there is some evidence in support of a 50 percent 
evaluation, the veteran's overall disability picture is 
represented by a 30 percent evaluation.  The evidence does 
not show circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week; impaired 
judgment, difficulty with short- and long-term memory, or 
difficulty in establishing and maintaining effective work and 
social relationships due to PTSD.  Rather, the competent 
evidence of record establishes that the veteran's thoughts 
are coherent and rational, his memory was within normal 
range, he was oriented, and he had no hallucinations or 
paranoid delusions.  Additionally, there was no mention of 
panic attacks in the most recent examinations.  

The Board notes that at the September 2006 outpatient 
treatment records and April 2007 Travel Board hearing the 
veteran was noted to be unemployed.  While at the hearing the 
veteran testified that he had been forced to leave his job 
due to his emotional problems associated with his PTSD, the 
Board notes that in September 2006 the veteran stated that he 
had quit his job voluntarily and that he had terminated his 
job in an amicable way.  Furthermore, he stated he did not 
desire to work anymore for anyone else and although he did 
have a real estate license, he did not want to pursue that 
career.  Finally, the veteran stated that he quit because he 
was not feeling in control of job conditions.  The Board 
finds the veteran's statements in September 2006 provided 
during the course of treatment and contemporaneous to the 
time he quit his job to be more reliable than his allegations 
at the hearing.  Therefore, the Board finds that the 
veteran's current unemployment is a voluntary decision on the 
veteran's part and not an indication of severe occupational 
impairment.  In addition the veteran's lowest GAF score at 
any time has been noted to be 55.  Therefore, the Board finds 
that the reliable evidence of record does not  establish that 
he has occupational and social impairment with the reduced 
reliability and productivity due to PTSD.  

The Board notes that the 30 percent evaluation contemplates 
sleep impairment as reported by the veteran.  Te veteran's 
psychomotor activity has been noted to be normal, he has been 
reported to be oriented x 3, and his memory has been reported 
as normal.  Furthermore, the examiners have noted that there 
have been no loose thought of association, no paranoid 
delusions, no hallucinations and no thoughts about homicide 
or suicide.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

An evaluation in excess of 30 percent disabling for PTSD is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


